DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 02/26/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mashita et al., US 2001/0018490 A1 (hereinafter “Mashita”). The present invention claims a thermoplastic elastomer along with a carbon fiber reinforced plastic bonding lamination, which is not given any patentable weight for it’s an intended use. 

The present claims a styrene based thermoplastic elastomer containing components (a) to (d):
A hydrogenated block copolymer which is a hydrogenated product of A-B block copolymer and/or A-B-A block copolymer where A is a styrene polymer block and B is a diene polymer block
Wherein at least 80% of the double bonds of the conjugated diene moiety is saturated with hydrogenation
Weight average molecular weight thereof is 80,000 to 1,000,000. The Examiner contends Mashita teaches thermoplastic elastomer (a4) with a (fully) hydrogenated styrene—diene block copolymer. See Mashita, [0127].
A softening agent for hydrocarbon-based rubber (a paraffin based oil with weight-average Mw of 300 to 2,000). See Mashita, [0057], [0127] & Table 2.
A hydrogenated block copolymer composed of A-C-A triblock copolymer which is composed of styrene A block and conjugated diene C block wherein C is isoprene fully hydrogenated. See Mashita, [0049] (preferably hydrogenated block copolymer is styrene-isoprene-styrene).
An olefin based crystalline resin. See Mashita, [0114], [0115], Examples 5-7 & Table 2.

The present invention requires the polymer modified by the –unsaturated carboxylic acid is a polypropylene modified by a maleic anhydride. See Mahshita, [0192], [0217] & Table 1.

The present invention differs from Mahshita in that the present invention requires a blend of components (a) and (c). The basic requirements of prima facie case of obvious are: (1) there must be some suggestion or motivation, either in the reference themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) there must be a reasonable expectation of success; (3) the prior art reference (or references when combined) must teach or suggest all the claim See MPEP 2143. “There are three possible sources for a motivation to combine references: the nature of the problem to be solved, the teachings of the prior art, and the knowledge of persons of ordinary skill in the art.”  See In re Rouffet, 149 F.3d 1350, 1357, 47 USPQ2d 1453, 1457-58 (Fed. Cir. 1998).  Although Mashita does not disclose in the working examples a thermoplastic elastomer composition with both components (a) and (c), based on the specification as a whole a polymer chemist of ordinary skill in the art would be motivated to modify Mashita using a thermoplastic elastomer with both components (a) and (c) because Mashita teaches thermoplastic elastomer blends using substantially identical other components so to use the block copolymers in a blend with the other components is obvious to one of ordinary skill.  Such modification would be obvious because one would have a reasonable expectation of success that component (a) as taught by Mashita would be similarly useful and applicable to the success of using component (c) because both components use substantially identical olefin based crystalline resin and softening agents. Therefore, claims 1-7 are deem as being unpatentable over Mashita.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh